



EXHIBIT 10.26




PROPERTY MANAGEMENT AND LEASING AGREEMENT


 
This Property Management and Leasing Agreement (this “Management Agreement”) is
made and entered into as of December 18, 2019 (the “Effective Date”), by and
among the parties identified on Exhibit A attached hereto (collectively,
“Owner”), and AMERICAN FINANCE PROPERTIES, LLC, a Delaware limited liability
company (the “Manager”).
 
WHEREAS, the Owner desires to retain the Manager to manage and coordinate the
leasing of the real property owned by the Owner and identified on Exhibit A
hereto (collectively, the “Property”), and the Manager desires to be so
retained, all under the terms and conditions set forth in this Management
Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and of the premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Except as otherwise specified or as the context may otherwise require, the
following terms have the respective meanings set forth below for all purposes of
this Management Agreement:
 
1.1    “Account” has the meaning set forth in Section 2.3(i) hereof.
 
1.2    “Affiliate” means with respect to any Person, (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, ten percent
(10%) or more of the outstanding voting securities of such other Person; (ii)
any Person ten percent (10%) or more of whose outstanding voting securities are
directly or indirectly owned, controlled or held, with the power to vote, by
such other Person; (iii) any Person directly or indirectly controlling,
controlled by or under common control with such other Person; (iv) any executive
officer, director, trustee or general partner of such other Person; and (v) any
legal entity for which such Person acts as an executive officer, director,
trustee or general partner. For purposes of this definition, the terms
“controls,” “is controlled by,” or “is under common control with” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of an entity, whether through ownership or voting
rights, by contract or otherwise. 
 
1.3    “Budget” has the meaning set forth in Section 2.5(c) hereof.


1.4    “Effective Date” has the meaning set forth in the preamble.
 
1.5    “Gross Revenues” means all amounts actually collected as rents or other
charges for the use and occupancy of the Property, but shall exclude interest
and other investment income of the Owner and proceeds received by the Owner for
a sale, exchange, condemnation, eminent domain taking, casualty or other
disposition of assets of the Owner.





--------------------------------------------------------------------------------





 
1.6    “Improvements” means buildings, structures, equipment from time to time
located on the Property and all parking and common areas located on the
Property.
 
1.7    “Independent Manager” has the meaning set forth in the Limited Liability
Company Agreement.
 
1.8    “Limited Liability Company Agreement” shall mean, collectively, the
Amended and Restated Limited Liability Company Agreements of each Owner.


1.9    “Owner” has the meaning set forth in the preamble.
 
1.10    “Ownership Agreements” has the meaning set forth in Section 2.3(k)
hereof.
 
1.11    “Person” means an individual, corporation, partnership, joint venture,
association, company (whether of limited liability or otherwise), trust, bank or
other entity, or government or any agency or political subdivision of a
government.
 
1.12    “Plan” has the meaning set forth in Section 2.5(c) hereof.
 
1.13    “Property” has the meaning set forth in the preamble.


 
ARTICLE II
 
APPOINTMENT OF THE MANAGER; SERVICES TO BE PERFORMED
 
2.1    Appointment of the Manager. The Owner hereby engages and retains the
Manager as the sole and exclusive manager and agent of the Property, and the
Manager hereby accepts such appointment, all on the terms and conditions
hereinafter set forth, it being understood that this Management Agreement shall
cause the Manager to be, at law, the Owner’s agent upon the terms contained
herein.
 
2.2    General Duties. The Manager shall use commercially reasonable efforts in
performing its duties hereunder to manage, operate, maintain and lease the
Property in a diligent, careful and vigilant manner. The services of the Manager
are to be of scope and quality not less than those generally performed by
professional property managers of other similar properties in the area. The
Manager shall make available to the Owner the full benefit of the judgment,
experience and advice of its members and staff with respect to the policies to
be pursued by the Owner relating to the operation and leasing of the Property. 
 
2.3    Specific Duties. The Manager’s duties include the following:
 


2



--------------------------------------------------------------------------------





 
(a)
Lease Obligations. The Manager shall perform all duties of the landlord under
all leases insofar as such duties relate to the operation, maintenance, and
day-to-day management of the Property. The Manager shall also provide or cause
to be provided, at the Owner’s expense, all services normally provided to
tenants of like premises, including, where applicable and without limitation,
gas, electricity or other utilities required to be furnished to tenants under
leases, normal repairs and maintenance, and cleaning and janitorial service. The
Manager shall arrange for and supervise the performance of all installations and
improvements in space leased to any tenant which are either expressly required
under the terms of the lease of such space or which are customarily provided to
tenants.

 
 
(b)
Maintenance. The Manager shall cause the Property to be maintained in the same
manner as similar properties in the area. The Manager’s duties and supervision
in this respect shall include, without limitation, cleaning of the interior and
the exterior of the Improvements and the public common areas on the Property and
the making and supervision of repair, alterations, and decoration of the
Improvements, subject to and in strict compliance with this Management Agreement
and any applicable leases. Construction and rehabilitation activities undertaken
by the Manager, if any, will be limited to activities related to the management,
operation, maintenance, and leasing of the Property (e.g., repairs, renovations,
and leasehold improvements).

 
 
(c)
Leasing Functions. The Manager shall coordinate the leasing of the Property and
shall negotiate and use its best efforts to secure executed leases from
qualified tenants, and to execute same on behalf of the Owner, if requested, for
available space in the Property, such leases to be in form and on terms approved
by the Owner and the Manager, and to bring about complete leasing of the
Property. The Manager shall be responsible for the hiring of all leasing agents,
as necessary for the leasing of the Property, and to otherwise oversee and
manage the leasing process on behalf of the Owner.

 
 
(d)
Notice of Violations. The Manager shall forward to the Owner, promptly upon
receipt, all notices of violation or other notices from any governmental
authority, and board of fire underwriters or any insurance company, and shall
make such recommendations regarding compliance with such notice as shall be
appropriate.

 
 
(e)
Personnel. Any personnel hired by the Manager to maintain, operate and lease the
Property shall be the employees or independent contractors of the Manager and
not of the Owner. The Manager shall use due care in the selection and
supervision of such employees or independent contractors. The Manager shall be
responsible for the preparation of and shall timely file all payroll tax reports
and timely make payments of all withholding and other payroll taxes with respect
to each employee.

 
 
(f)
Utilities and Supplies. The Manager shall enter into or renew contracts for
electricity, gas, steam, landscaping, fuel, oil, maintenance and other services
as are customarily furnished or rendered in connection with the operation of
similar rental property in the area.

 


3



--------------------------------------------------------------------------------





 
(g)
Expenses. The Manager shall analyze all bills received for services, work and
supplies in connection with maintaining and operating the Property, pay all such
bills, and, if requested by the Owner, pay, when due, utility and water charges,
sewer rent and assessments, any applicable taxes, including, without limitation,
any real estate taxes, and any other amount payable in respect to the Property.
All bills shall be paid by the Manager within the time required to obtain
discounts, if any. The Owner may from time to time request that the Manager
forward certain bills to the Owner promptly after receipt, and the Manager shall
comply with any such request. The payment of all bills, real property taxes,
assessments, insurance premiums and any other amounts payable with respect to
the Property shall be paid out of the Account by the Manager. All expenses shall
be billed at net cost (i.e., less all rebates, commissions, discounts and
allowances, however designed).

 
 
(h)
Monies Collected. The Manager shall collect all rent and other monies from
tenants and any sums otherwise due to the Owner with respect to the Property in
the ordinary course of business. In collecting such monies, the Manager shall
inform tenants of the Property that all remittances are to be in the form of a
check or money order. The Owner authorizes the Manager to request, demand,
collect and provide receipts for all such rent and other monies and to institute
legal proceedings in the name of the Owner for the collection thereof and for
the dispossession of any tenant in default under its lease.

 
 
(i)
Banking Accommodations. The Manager shall establish and maintain a separate
checking account (the “Account”) for funds relating to the Property. All monies
deposited from time to time in the Account shall be deemed to be trust funds and
shall be and remain the property of the Owner and shall be withdrawn and
disbursed by the Manager for the account of the Owner only as expressly
permitted by this Management Agreement for the purposes of performing the
obligations of the Manager hereunder. No monies collected by the Manager on the
Owner’s behalf shall be commingled with funds of the Manager. The Account shall
be maintained, and monies shall be deposited therein and withdrawn therefrom, in
accordance with the following:

 
 
(i)
All sums received from rents and other income from the Property shall be
promptly deposited by the Manager in the Account. The Manager shall have the
right to designate two (2) or more persons who shall be authorized to draw
against the Account, but only for purposes authorized by this Management
Agreement.

 
 
(ii)
All sums due to the Manager hereunder, whether for compensation, reimbursement
for expenditures, or otherwise, as herein provided, shall be a charge against
the operating revenues of the Property and shall be paid and/or withdrawn by the
Manager from the Account prior to the making of any other disbursements
therefrom.

 
 
(iii)
On or before the 30th day following the end of each calendar quarter during the
term of this Management Agreement, the Manager shall forward to the Owner all
net operating proceeds from the preceding quarter, retaining at all times,
however, a reserve of $5,000, in addition to any other amounts otherwise
provided in the Budget.

 


4



--------------------------------------------------------------------------------





 
(j)
Tenant Complaints. The Manager shall maintain business-like relations with the
tenants of the Property.

 
 
(k)
Ownership Agreements. The Manager has received copies of the Limited Liability
Company Agreement and the other constitutive documents of the Owner
(collectively, the “Ownership Agreements”) and is familiar with the terms
thereof. The Manager shall use reasonable care to avoid any act or omission
which, in the performance of its duties hereunder, shall in any way conflict
with the terms of the Ownership Agreements.

 
 
(l)
Signs. The Manager shall place and remove, or cause to be placed and removed,
such signs upon the Property as the Manager deems appropriate, subject, however,
to the terms and conditions of the leases and to any applicable ordinances and
regulations.

 
2.4    Approval of Leases, Contracts, Etc. In fulfilling its duties to the
Owner, the Manager may and hereby is authorized to enter into any leases,
contracts or agreements on behalf of the Owner in the ordinary course of the
management, operation, maintenance and leasing of the Property.
 
2.5    Accounting, Records and Reports.
 
 
(a)
Records. The Manager shall maintain all office records and books of account and
shall record therein, and keep copies of, each invoice received from services,
work and supplies ordered in connection with the maintenance and operation of
the Property. Such records shall be maintained on a double entry basis. The
Owner and persons designated by the Owner shall at all reasonable times have
access to and the right to audit and make independent examinations of such
records, books and accounts and all vouchers, files and all other material
pertaining to the Property and this Management Agreement, all of which the
Manager agrees to keep safe, available and separate from any records not
pertaining to the Property, at a place recommended by the Manager and approved
by the Owner.

  
 
(b)
Quarterly Reports. On or before the 30th day following the end of each calendar
quarter during the term of this Management Agreement, the Manager shall prepare
and submit to the Owner the following reports and statements:

 
 
(i)
Rental collection record;

 
 
(ii)
Quarterly operating statement;

 
 
(iii)
Copy of cash disbursements ledger entries for such period, if requested;

 
 
(iv)
Copy of cash receipts ledger entries for such period, if requested;

 


5



--------------------------------------------------------------------------------





 
(v)
The original copies of all contracts entered into by the Manager on behalf of
the Owner during such period, if requested; and

 
 
(vi)
Copy of ledger entries for such period relating to security deposits maintained
by the Manager, if requested.

 
 
(c)
Budgets and Leasing Plans. On or before November 15 of each calendar year, the
Manager shall prepare and submit to the Owner for its approval an operating
budget (a “Budget”) and a marketing and leasing plan (a “Plan”) on the Property
for the calendar year immediately following such submission. Each Budget and
Plan shall be in the form approved by the Owner prior to the date thereof. As
often as reasonably necessary during the period covered by any Budget or Plan,
the Manager may submit to the Owner for its approval an updated Budget or Plan
incorporating such changes as shall be necessary to reflect cost overruns and
the like during such period. If the Owner does not disapprove a Budget or Plan
within thirty (30) days after receipt thereof by the Owner, such Budget or Plan
shall be deemed approved. If the Owner shall disapprove any Budget or Plan, it
shall so notify the Manager within said thirty (30) day period and explain the
reasons therefor. The Manager will not incur any costs other than those
estimated in an approved Budget except for:

 
 
(i)
maintenance or repair costs under $5,000 per Property;

 
 
(ii)
costs incurred in emergency situations in which action is immediately necessary
for the preservation or safety of the Property, or for the safety of occupants
or other persons on the Property (or to avoid the suspension of any necessary
service of the Property);

 
 
(iii)
expenditures for real estate taxes and assessments; and

 
 
(iv)
maintenance supplies calling for an aggregate purchase price of less than
$25,000 for all Property.

 
 
(d)
Returns Required by Law. The Manager shall execute and file when due all forms,
reports, and returns required by law relating to the employment of its
personnel.

 
 
(e)
Notices. Promptly after receipt, the Manager shall deliver to the Owner all
notices, from any tenant, or any governmental authority, that are not of a
routine nature. The Manager shall also report expeditiously to the Owner notice
of any extensive damage to any part of the Property.

 
2.6    Subcontracting. Notwithstanding anything to the contrary contained in
this Agreement, the Manager may subcontract any of its duties hereunder, without
the consent of the Owner, for a fee. In the event that the Manager does so
subcontract any its duties hereunder, such fees payable to such third parties
will be paid by the Owner to such parties, provided that fees payable to Manager
and any such subcontractors shall not exceed 3% of Operating Income (as defined
in the Loan Agreement).


6



--------------------------------------------------------------------------------





 
ARTICLE III
 
EXPENSES
 
3.1    Owner’s Expenses. Except as otherwise specifically provided, all costs
and expenses incurred hereunder by the Manager in fulfilling its duties to the
Owner shall be for the account of and on behalf of the Owner. Such costs and
expenses may include, without limitation, reasonable wages and salaries and
other employee-related expenses of all on-site and off-site employees of the
Manager who are engaged in the operation, management, maintenance and leasing of
the Property, including taxes, insurance and benefits relating to such
employees, and legal, travel and other out-of-pocket expenses which are directly
related to the operation, management, maintenance and leasing of specific
Property. All costs and expenses for which the Owner is responsible under this
Management Agreement shall be paid by the Manager out of the Account. In the
event the Account does not contain sufficient funds to pay all of the costs and
expenses, the Owner shall fund all sums necessary to meet such additional costs
and expenses.
 
3.2    Manager’s Expenses. The Manager shall, out of its own funds, pay all of
its general overhead and administrative expenses.
 
ARTICLE IV
 
INSURANCE AND INDEMNIFICATION
 
4.1    Insurance to be Carried.
 
 
(a)
The Manager shall obtain and keep in full force and effect insurance on the
Property against such hazards as the Owner and the Manager shall deem
appropriate, but in any event, insurance sufficient to comply with the leases
and the Ownership Agreements shall be maintained. All liability policies shall
provide sufficient insurance satisfactory to both the Owner and the Manager and
shall contain waivers of subrogation for the benefit of the Manager.

 
 
(b)
The Manager shall obtain and keep in full force and effect, in accordance with
the laws of the state in which each Property is located, employer’s liability
insurance applicable to and covering all employees of the Manager at the
Property and all persons engaged in the performance of any work required
hereunder, and the Manager shall furnish the Owner certificates of insurers
naming the Owner as a co-insured and evidencing that such insurance is in
effect. If any of the Manager’s duties hereunder are subcontracted as permitted
under Section 2.6, the Manager shall include in each subcontract a provision
that the subcontractor shall also furnish the Owner with such a certificate.

  
4.2    Cooperation with Insurers. The Manager shall cooperate with and provide
reasonable access to the Property to representatives of insurance companies and
insurance brokers or agents with respect to insurance which is in effect or for
which application has been made. The Manager shall use its best efforts to
comply with all requirements of insurers.
 
4.3    Accidents and Claims. The Manager shall promptly investigate and report
in detail to the Owner all accidents, claims for damage relating to the
ownership, operation or maintenance of the Property, and any damage or
destruction to the Property and the estimated costs of repair thereof, and shall
prepare for


7



--------------------------------------------------------------------------------





approval by the Owner all reports required by an insurance company in connection
with any such accident, claim, damage, or destruction. Such reports shall be
given to the Owner promptly and any report not so given within ten (10) days
after the occurrence of any such accident, claim, damage or destruction shall be
noted in the report delivered to the Owner pursuant to Section 2.5(b). The
Manager is authorized to settle any claim against an insurance company arising
out of any policy and, in connection with such claim, to execute proofs of loss
and adjustments of loss and to collect and provide receipts for loss proceeds.
 
4.4    Indemnification. The Manager shall hold the Owner harmless from and
indemnify and defend the Owner against any and all claims or liability for any
injury or damage to any person or property whatsoever for which the Manager is
responsible occurring in, on, or about the Property, including, without
limitation, the Improvements when such injury or damage is caused by the
negligence or misconduct of the Manager, its agents, servants, or employees,
except to the extent that the Owner recovers insurance proceeds with respect to
such matter. The Owner will indemnify and hold the Manager harmless against all
liability for injury to persons and damage to property caused by the Owner’s
negligence and which did not result from the negligence or misconduct of the
Manager, except to the extent the Manager recovers insurance proceeds with
respect to such matter.
 
ARTICLE V
 
TERM; TERMINATION
 
5.1    Term. This Management Agreement shall commence on the Effective Date and
shall continue until terminated in accordance with the earliest to occur of the
following:


(a) December 18, 2021. However, the term of this Management Agreement will be
automatically renewed for an unlimited number of successive one (1) year periods
thereafter, subject to earlier termination as hereinafter provided;


 
(b)
Immediately upon the occurrence of any of the following:

  
 
(i)






(ii)
Either the Owner or the Manager delivers written notice to the other party at
least sixty (60) days prior to the end of any term; for the avoidance of doubt,
the effective date of any such termination shall be the last day of the term in
which such notice is given;


A decree or order is rendered by a court having jurisdiction (A) adjudging the
Manager as bankrupt or insolvent, (B) approving as properly filed a petition
seeking reorganization, readjustment, arrangement, composition or similar relief
for the Manager under the federal bankruptcy laws or any similar applicable law
or practice, or (C) appointing a receiver, liquidator, trustee or assignee in
bankruptcy or insolvency of the Manager or a substantial part of the Manager’s
assets, or for the winding up or liquidation of its affairs, or

 


8



--------------------------------------------------------------------------------





 
(iii)
The Manager (A) voluntarily institutes proceedings to be adjudicated bankrupt or
insolvent, (B) consents to the filing of a bankruptcy proceeding against it, (C)
files a petition, answer or consent seeking reorganization, readjustment,
arrangement, composition or relief under any similar applicable law or practice,
(D) consents to the filing of any such petition, or to the appointment of a
receiver, liquidator, trustee or assignee in bankruptcy or insolvency for it or
for a substantial part of its assets, (E) makes an assignment for the benefit of
creditors, (F) is unable to or admits in writing its inability to pay its debts
generally as they become due, unless such inability shall be the fault of the
Owner, or (G) takes corporate or other action in furtherance of any of the
aforesaid purposes; and

 
 
(c)
Upon written notice from the Owner in the event that the Manager commits an act
of gross negligence or willful misconduct in the performance of its duties
hereunder.

 
The term of this Management Agreement may be extended for such additional
periods of time as the parties agree to in writing. Upon termination, the
obligations of the parties hereto shall cease; provided, however; that the
Manager shall comply with the provisions hereof applicable in the event of
termination and shall be entitled to receive all compensation which may be due
to the Manager hereunder up to the date of such termination; provided, further,
however; that if this Management Agreement terminates pursuant to clauses (b) or
(c) of this Section 5.1, the Owner shall have other remedies as may be available
at law or in equity.
 
5.2    Manager’s Obligations after Termination. Upon the termination of this
Management Agreement, the Manager shall have the following duties:
 
 
(a)
The Manager shall deliver to the Owner, or its designee, all books and records
with respect to the Property.

 
 
(b)
The Manager shall transfer and assign to the Owner, or its designee, all service
contracts and personal property relating to or used in the operation and
maintenance of the Property, except personal property paid for and owned by the
Manager. Manager shall also, for a period of sixty (60) days immediately
following the date of such termination, make itself available to consult with
and advise the Owner, or its designee, regarding the operation, maintenance and
leasing of the Property.

 
 
(c)
The Manager shall render to the Owner an accounting of all funds of the Owner in
its possession and shall cause funds of the Owner held by the Manager relating
to the Property to be paid to the Owner or its designee.

 
 
(d)
The Manager shall cooperate with the Owner to provide an orderly transition of
the Manager’s duties hereunder.

 
ARTICLE VI
 
MISCELLANEOUS
 


9



--------------------------------------------------------------------------------





6.1    Notices. All notices, approvals, consents and other communications
hereunder shall be in writing, and, except when receipt is required to start the
running of a period of time, shall be deemed given when delivered in person or
on the fifth day after its mailing by either party by registered or certified
United States mail, postage prepaid and return receipt requested, to the other
party, at the addresses set forth after their respect name below or at such
different addresses as either party shall have theretofore advised the other
party in writing in accordance with this Section 6.1.
 
To the Owner:
[Applicable Owner Name]
c/o American Finance Trust, Inc. 
38 Washington Square
Newport, RI 02840
Attention: Asset Management


with a copy to:
[Applicable Owner Name]
c/o American Finance Trust, Inc.
405 Park Avenue
New York, NY 10022
Attention: Legal Department


To the Manager:
American Finance Properties, LLC
405 Park Avenue
New York, NY 10022 
Attention: Property Management



 
6.2    Governing Law. This Management Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to the principles of conflicts of law thereof.
 
6.3    Assignment. Except as permitted in Section 2.6 hereof, this Management
Agreement may not be assigned by the Manager, except to an Affiliate of the
Manager, and then only upon the consent of the Owner and the approval of the
Independent Manager. Any assignee of the Manager shall be bound hereunder to the
same extent as the Manager. This Agreement shall not be assigned by the Owner
without the written consent of the Manager, except to a Person which is a
successor to such Owner. Such successor shall be bound hereunder to the same
extent as such Owner. Notwithstanding anything to the contrary contained herein,
the economic rights of the Manager hereunder, including the right to receive all
compensation hereunder, may be sold, transferred or assigned by the Manager
without the consent of the Owner.
 
6.4    No Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Management Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrences. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
 
6.5    Amendments. This Management Agreement may be amended only by an
instrument in writing signed by the party against whom enforcement of the
amendment is sought. 


10



--------------------------------------------------------------------------------





 
6.6    Headings. The headings of the various subdivisions of this Management
Agreement are for reference only and shall not define or limit any of the terms
or provisions hereof.
 
6.7    Counterparts. This Management Agreement may be executed (including by
facsimile transmission) with counterpart signature pages or in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.
 
6.8    Entire Agreement. This Management Agreement contains the entire agreement
and understanding among the parties hereto with respect to the subject matter
hereof and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof.
 
6.9    Disputes. If there shall be a dispute between the Owner and the Manager
relating to this Management Agreement resulting in litigation, the prevailing
party in such litigation shall be entitled to recover from the other party to
such litigation such amount as the court shall fix as reasonable attorneys’
fees.
 
6.10    Activities of the Manager. The obligations of the Manager pursuant to
the terms and provisions of this Management Agreement shall not be construed to
preclude the Manager from engaging in other activities or business ventures,
whether or not such other activities or ventures are in competition with the
Owner or the business of the Owner.
 
6.11    Independent Contractor. The Manager and the Owner shall not be construed
as joint venturers or partners of each other pursuant to this Management
Agreement, and neither party shall have the power to bind or obligate the other
except as set forth herein. In all respects, the status of the Manager to the
Owner under this Management Agreement is that of an independent contractor.
 
6.12    Pronouns and Plurals. Whenever the context may require, any pronoun used
in this Management Agreement shall include the corresponding masculine, feminine
or neuter forms, and the singular form of nouns, pronouns and verbs shall
include the plural and vice versa.


 
[Remainder of page intentionally left blank] 
 


11



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Property Management and
Leasing Agreement as of the date first above written.


ARC HR5SSMA001, LLC
ARC HR5SSMA002, LLC
ARC HR5SSMA003, LLC
ARC HR5SSRI001, LLC






By:
/s/ Michael Anderson    
Name: Michael Anderson
Title: Authorized Signatory



AMERICAN FINANCE PROPERTIES, LLC




By:
/s/ Michael Anderson    
Name: Michael Anderson
Title: Authorized Signatory




Exhibit A


Owners and the Property




SPE
Each a Delaware LLC
Tenant
Property Address
ARC HR5SSRI001, LLC
Stop & Shop
605 Metacom Avenue, Bristol, RI
ARC HR5SSMA003, LLC
Stop & Shop
19 Temple Street, Framingham, MA
ARC HR5SSMA001, LLC
Stop & Shop
99 Charles Street, Malden, MA
ARC HR5SSMA002, LLC
Stop & Shop
450 Paradise Road, Swampscott, MA





12

